 



Exhibit 10.4
 
Base Salaries
For Executive Officers of
Qualstar Corporation
For the Fiscal Year Ending June 30, 2007
 

                      Fiscal Year 2007
 
Name
  Title   Base Salary(1)    
William J. Gervais
  Chief Executive Officer and President   $ 195,000  
Robert K. Covey
  Vice President of Marketing   $ 172,000  
David L. Griffith
  Vice President of Operations   $ 165,000  
Robert C. King
  Vice President of Sales   $ 165,000 (2)
Richard A. Nelson
  Vice President of Engineering   $ 170,000  


 

 

(1) Qualstar is an “at will” employer. The expression of base salaries in annual
amounts does not imply that there is an agreement to employ any executive
officer for any specific period of time.   (2) Mr. King also receives an auto
allowance of $6,000 per year.

